DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/25/2021 has been received and entered in to the case. 
	Claim 30-31 has/have been canceled, claim 35-37 is/are newly added, claim 25-29 and 32-34 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-24 and 35-37 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-8, 10-22, 24 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2005, Biomaterials) as evidenced by Zhang et al. (2017, Friction) and Lodish et al. (2000, Section 22.3 Collagen: Molecular Cell Biology, 4th Ed.).
Chen et al. teach a hybrid network of synthetic polymer mesh and collagen sponge, and the synthetic polymer includes biodegradable polymer such a PLA, PGA or PLGA (Abstract; p.2560, 1st col.; Fig. 1). The PLGA-collagen hybrid mesh is prepared by forming collagen microsponges in the openings of a PLGA knitted mesh (p.2560, Materials and methods). The PLGA knitted mesh (Vicryl) is considered to meet the 3D scaffold with at least one void (Fig. 1), and the collagen microsponges are filling the voids interconnecting the fibers of PLGA mesh, and thus meet the suspended protein bridge of the claimed invention. 
Regarding claims 2 and 16 directed to the major dimension of the void being greater than or equal to about 0.1 micrometers to less than or equal to about 5 centimeters, Figure 1 of Chen et al. shows a scale bar of 100 micrometer, and the voids have about 5-600 micrometers in their dimension, which would fall into the claimed range.
Regarding claims 3-5 and 18-20, collagen taught by Chen et al. meets the limitation.
Regarding claims 8 and 17 directed to the surface roughness of the scaffold being greater than or equal to about 0.025 micrometers, while Chen et al. do not teach the surface roughness of the PLGA mesh (i.e. 3D scaffold), however, it is known that Vicryl (polyglactin 910; a 90:10 copolymer of glycolic acid and lactic acid) has a surface 
Regarding claims 13-14 directed to a wall defined between two of the plurality of voids having an average thickness of greater than or equal to about 0.025 micrometers (claim 13) or greater than or equal to about 0.5 micrometers to less than or equal to about 300 micrometers, Figure 1 of Chen et al. shows that the PLGA mesh has greater than 100 micrometers but less than 300 micrometers based on the scale bar in the figure, and thus, Chen et al. meet the claimed thickness of the wall.
Regarding claims 11 and 15 directed to the at least two regions of a wall defining a void are coated with a protein to anchor a first end of the suspended protein bridge and a second end of the suspended protein bridge within the void, this limitation is considered as a product-by-process limitation, and the structural limitation provided by the process step is that the protein bridges are attached to at least two regions of a wall. Chen et al. teach that the PLGA knitted mesh (Vicryl mesh) is immersed in a bovine collagen acidic solution according to the preparation of PLGA-collagen hybrid mesh, and this step is considered the same step of coating the PLGA mesh with collagen (protein), and the resulting collagen mesh/fibers filling the voids of the PLGA mesh would be attached to the fibers of the PLGA mesh. The resulting hybrid mesh of Chen et al. is considered to have a collagen mesh interconnecting the fibers of the PLGA mesh, and meet the limitation of the claims.
nd col., 3.1. Characterization of PLGA-collagen hybrid mesh).
Regarding the limitation directed to the suspended protein bridge is insoluble in water and aqueous solutions (claims 35-36), while Chen et al. do not teach the limitation, however, since the suspended protein bridge of the instant invention could be made with collagen, i.e. collagen fiber, and Chen et al. utilize collagen fibers in the PLGA-collagen hybrid mesh, and collagen is known in the art as water insoluble (see Lodish et al.). 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (supra) in view of Matsuda et al. (US 2006/0252981; of record) and Mitsi et al. (2015, Biomaterials).
Chen et al. teach the subject matter of claims 1-8, 10-22, 24 and 35-36, and thus render them obvious.
Chen et al. do not particularly teach fibronectin (an elected species). 
Matsuda et al. teach a biocompatible implant comprising a biological molecule and a support that is capable of being cellularized (abstract). The biological molecule of Matsuda et al. includes extracellular matrix proteins or cell adhesion molecules such as collagen, fibronectin, laminin, elastin, etc. (para. 175, 280 and 282) and the support includes a biodegradable polymer such as PLA, PLG, PLGA, PCLA, etc. (para. 294).  
It would have been obvious to a person skilled in the art to replace collagen of Chen et al. with other ECM or cell adhesion molecules including fibronectin for making PLGA hybrid mesh of Chen et al. A person of ordinary skill in the art would have motivated to use fibronectin replacing collagen because fibronectin is known as cell adhesion molecules as well as ECM alternative to collagen, and these cell adhesion molecules or ECM proteins are known for cell culturing. Furthermore, Chen et al. teach that fibronectin and laminin have definite effects on keratinocyte migration (p.2565, 1st col., 1st para.) suggesting that fibronectin or laminin could replace collagen for supporting keratinocytes.
Regarding the fibronectin being in the form of fiber (claims 1, 12) or fibrillary fibronectin (claim 37), Chen et al. in view of Matsuda et al. do not particularly teach the limitation. However, one skilled in the art would recognize that fibronectin is naturally a fibrous protein, and the purified fibronectin under denaturing or non-denaturing conditions would not change the ultrastructure of fibers of fibronectin (see Mitsi et al. p.3, 2.1. Fibronectin isolation from human plasma). Thus, upon the freeze-drying step of Chen et al., the fibrous nature of fibronectin would not be changed, and the hybrid mesh of PLGA and fibronectin as contemplated would have a fibrillar fibronectin network interconnecting PLGA mesh with a reasonable expectation of success.

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 8/25/2021 with regard to claims 1-24 have been fully considered but they are not persuasive. Upon further consideration, the new claims 35-36 are also rejected based on the teaching of Chen et al. under 35 USC §102, and claim 37, directed to fibrillar fibronectin, is rejected under 35 USC §103. 
Regarding the claim rejection under 35 USC §102, it is the Examiner’s position that the newly added limitations do not overcome the rejection since the structure of Chen et al.’s PLGA-collagen hybrid mesh would still anticipate the amended claims. As addressed in the claim rejection, Chen et al. teach that the collagen is in the form of .

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632